IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CARLILE BRELAND,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-2083

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 20, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Carlile Breland, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is DISMISSED as moot.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.